Citation Nr: 1325273	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  09-36 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral loss of vision, status post right eye surgery to repair detached retina.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to July 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral loss of vision, status post right eye surgery.

In June 2011, the Veteran testified at a Board hearing via video teleconference before the undersigned.  A transcript is associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to compensation under 38 U.S.C.A. § 1151 for complete loss of vision in the right eye and decreased vision in the left eye as a result of VA surgical treatment on his right eye (retina reattachment surgery) in May 2003 at the Boston VA medical center.  

The Veteran testified that he initially had a detached retina in his right eye, discovered two weeks prior to his VA surgery, and scleral buckle surgery was scheduled to treat this condition.  He averred that he was unable to see out of his right eye immediately following the surgery in May 2003.  He further testified that he underwent another surgical procedure at the West Haven VA medical center to regain vision in his right eye, approximately five months after the scleral buckle surgery, where he had a cataract removed from his right eye and received oil treatment.  However, his vision had not returned in his right eye.

Title 38, United States Code, Section 1151 provides that where a veteran suffers an injury or aggravation of an injury resulting in additional disability by reason of VA treatment, compensation shall be awarded as if the disability was service connected.  

The Board finds that further development is necessary prior to adjudication of this claim.  Specifically, the Board finds that a medical opinion must be obtained.  Additionally, the last VA outpatient treatment records associated with the claims folder are dated in 2009.  The Veteran testified that he continuously receives treatment for his eye disability at the West Haven VA medical center.  Thus, any outstanding VA medical records pertinent to his eye disability should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The RO/AMC should request any outstanding VA medical records from the West Haven VA medical center, dated from June 2009 onward.

2. The RO/AMC should obtain an opinion with respect to the Veteran's claim.  The claims file should be made available to the reviewer.  Should the reviewer deem that an examination is necessary to render an opinion, one should be ordered accordingly.

The examiner should offer an opinion as to: (A) whether it is at least as likely as not (a 50% or higher probability) that VA surgical treatment in May 2003 on his right eye resulted in additional disability manifested by complete blindness in the right eye and decreased vision in the left eye; 

and if so, (B) whether it is at least as likely as not (a 50% or higher probability) that the proximate cause of additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment or a similar instance of fault on the VA's part in furnishing such treatment; and/or (C) whether the proximate cause of additional disability was an event that was not reasonably foreseeable. 

Note: to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment caused additional disability, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished the surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Note: whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d)(2).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. When the development requested has been completed, the claim should be reviewed by the RO/AMC on the basis of all additional evidence received.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

